Exhibit 10.1

 

SECOND AMENDMENT TO PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made as of
September 1, 2009 by and between HUB PROPERTIES TRUST, a Maryland real estate
investment trust (the “Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland
real estate investment trust (the “Purchaser”).

 

W I T N E S S E T H

 

WHEREAS, the Seller and the Purchaser executed a Purchase and Sale Agreement
dated as of May 5, 2008, as amended by that certain First Amendment to Purchase
Agreement, dated December 23, 2008 (as amended, the “Purchase Agreement”), with
respect to the Property (this and other capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in the Purchase
Agreement) described in Exhibit A hereto; and

 

WHEREAS, the Seller and the Purchaser now wish to amend the Purchase Agreement
subject to and upon the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration and in consideration of the
mutual covenants of the parties hereto, the mutual receipt and legal sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

 


SECTION 2.2 IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED IN
SUBSTITUTION THEREFOR:


 


2.2                                   CLOSING.  THE PURCHASE AND SALE OF THE
PROPERTY SHALL BE CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE
OFFICES OF SULLIVAN & WORCESTER LLP, ONE POST OFFICE SQUARE, BOSTON,
MASSACHUSETTS, OR AT SUCH OTHER LOCATION AS THE SELLER AND THE PURCHASER MAY
AGREE, AT 10:00 A.M., LOCAL TIME, ON SEPTEMBER 1, 2009 (THE “CLOSING DATE”).


 


AS AMENDED HEREBY, THE AGREEMENT IS IN FULL FORCE AND EFFECT AND IS HEREBY
RATIFIED AND CONFIRMED.


 

3.                                       This Amendment may be executed in a
number of identical counterparts.  If so executed, each counterpart is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one agreement.  Such executed counterparts may be
delivered by facsimile or by

 

--------------------------------------------------------------------------------


 

e-mail (in .pdf format) and any such counterparts so delivered shall be deemed
original documents for all purposes.

 

4.                                       The Declaration of Trust of the Seller,
a copy of which is duly filed with the Department of Assessments and Taxation of
the State of Maryland, provides that the name “Hub Properties Trust” refers to
the trustees under such Declaration of Trust collectively as trustees, but not
individually or personally, and that no trustee, officer, shareholder, employee
or agent of the Seller shall be held to any personal liability, jointly or
severally, for any obligation of, or claim against, the Seller.  All persons
dealing with the Seller in any way shall look only to the assets of the Seller
for the payment of any sum or the performance of any obligation.

 

5.                                       The Declaration of Trust of the
Purchaser, a copy of which is duly filed with the Department of Assessments and
Taxation of the State of Maryland, provides that the name “Senior Housing
Properties Trust” refers to the trustees under such Declaration of Trust
collectively as trustees, but not individually or personally, and that no
trustee, officer, shareholder, employee or agent of the Purchaser shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Purchaser.  All persons dealing with the Purchaser in any way shall
look only to the assets of the Purchaser for the payment of any sum or the
performance of any obligation.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Purchaser have executed this Amendment
under seal as of the date above first written.

 

WITNESS:

 

SELLER:

 

 

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

/s/ Judith A. Stapleton

 

By:

/s/ John A. Mannix

 

 

 

John A. Mannix, President

 

 

 

WITNESS:

 

PURCHASER:

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

/s/ Judith A. Stapleton

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty, President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Address of Property

 

1.

8315 So. Walker Ave., Oklahoma City, Oklahoma

 

 

2.

701 NE 10th Street, Oklahoma City, Oklahoma

 

 

3.

200 N. Bryant Ave, Edmond, Oklahoma

 

 

4.

600 National Ave., Oklahoma City, Oklahoma

 

--------------------------------------------------------------------------------